ORDER
This case came before the Supreme Court on April 2, 1993, pursuant to an order directing the third-party defendants to appear and show cause why this appeal should not be summarily decided.
This cause of action arose out of an automobile accident wherein a motor vehicle owned and operated by the defendant, Rosa Dos Santos, collided with a motor vehicle owned and operated by the third-party defendants. The defendant filed a claim against the third-party defendants for contribution of payment towards any judgment rendered for the plaintiffs. On appeal the third-party defendants contend that the trial justice erred in granting the defendant’s motion to strike their affirmative defenses. These affirmative defenses were based on the statute of limitations, G.L. (1985 Reenactment) § 10-6-4. After hearing oral arguments and reviewing the memoranda filed by the parties, we find the claims of the third-party defendants to be without merit.
As delineated in § 10-6-4, actions for contribution among joint tortfeasors must be commenced “no later than one (1) year after the first payment made by joint tort-feasor which has discharged the common liability or is more than his pro rata share thereof.” Here the defendant made payment to the plaintiffs in settlement of the plaintiffs’ claim in April 1988. At that time, the third-party complaint had already been pending for three years. Consequently, as properly noted by the trial justice, the third-party claim was clearly within the limitation provided by § 10-6-4.
We therefore affirm the judgment of the trial justice and dismiss the third-party defendants' appeal.